Exhibit 10.17

 

Amendment No. 2 To Amended and Restated Employment Agreement

This Amendment No. 2 (this  “Amendment”) to the Amended and Restated Employment
Agreement dated September 12, 2016 (the “A&R Employment Agreement”), as amended
by that certain Amendment to Amended and Restated Employment Agreement, dated as
of February 7, 2017  (together, with the A&R Employment Agreement, the
“Agreement”), by and between Sientra, Inc. and Charles Huiner (the “Executive”)
is executed as of March 10, 2017. 

 

WHEREAS, the Executive and the Company wish to modify various provisions of the
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged, the Executive and the Company agree to the
following:

 

1.



Section 6.4 of the Agreement is hereby amended such that the following sentence
shall be included following the last sentence of Section 6.4:

 

“In addition, if an acquiror does not assume or continue Executive’s then
unvested Company equity awards in connection with a Change in Control that also
represents a Corporate Transaction (as defined in the Company’s 2014 Equity
Incentive Plan), then all such awards shall accelerate in full and will be
deemed vested and exercisable as of the closing of the Corporate Transaction.”

 

Capitalized terms not defined herein shall have the meanings given to them in
the Agreement. In all other respects the Agreement shall remain in full force
and effect.

This Amendment constitutes the complete, final and exclusive embodiment of the
entire agreement between Executive and the Company with regard to the provisions
contained herein.  This Amendment may not be modified or amended except in a
writing signed by both Executive and a duly authorized officer of the Company.





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the later of
the two dates set forth below.

 

 

 

 

 

Company

 

Executive

By:   

/s/ Jeffrey M. Nugent

 

/s/ Charles Hunier

 

Jeffrey M. Nugent

 

Charles Huiner

 

Printed Name

 

 

 

Chairman and Chief Executive Officer

 

March 10, 2017

 

Title

 

Date

 

March 10, 2017

 

 

 

Date

 

 

 



--------------------------------------------------------------------------------